 

Exhibit 10.1

 

 

THE CHEMOURS COMPANY

 

2017 EQUITY AND INCENTIVE PLAN

 




 

--------------------------------------------------------------------------------

 

Table of Contents

 

Section

 

 

Page

 

1. PURPOSE; TYPES OF AWARDS; CONSTRUCTION.

 

 

 

 

1

 

 

2. DEFINITIONS.

 

 

 

 

1

 

 

3. ADMINISTRATION.

 

 

 

 

4

 

 

4. ELIGIBILITY.

 

 

 

 

5

 

 

5. STOCK SUBJECT TO THE PLAN AND AWARD LIMITS.

 

 

 

 

5

 

 

6. SPECIFIC TERMS OF AWARDS.

 

 

 

 

7

 

 

7. CHANGE IN CONTROL PROVISIONS.

 

 

 

 

9

 

 

8. GENERAL PROVISIONS.

 

 

 

 

12

 

 

 

 

 

--------------------------------------------------------------------------------

 

THE Chemours Company

2017 Equity and Incentive Plan

 

1.   PURPOSE; TYPES OF AWARDS; CONSTRUCTION.

 

The purposes of The Chemours Company 2017 Equity and Incentive Plan are to
attract, motivate and retain (a) employees of the Company and any Subsidiary and
Affiliate, (b) nonemployee directors of the Company, any Subsidiary or any
Affiliate and (c) independent contractors who provide significant services to
the Company, any Subsidiary or Affiliate. The Plan is also designed to encourage
stock ownership by such individuals, thereby aligning their interest with those
of the Company’s stockholders and to permit the payment of compensation that
qualifies as performance-based compensation under Section 162(m) of the Code.
Pursuant to the provisions hereof, there may be granted stock options (including
“incentive stock options” and “nonqualified stock options”), and other
stock-based awards, including but not limited to restricted stock, restricted
stock units, dividend equivalents, performance units, stock appreciation rights
(payable in cash or shares) and other long-term stock-based or cash-based
Awards. Notwithstanding any provision of the Plan, to the extent that any Award
would be subject to Section 409A of the Code, no such Award may be granted if it
would fail to comply with the requirements set forth in Section 409A of the Code
and any regulations or guidance promulgated thereunder.

 

2.   DEFINITIONS.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

 

(a)

“Affiliate” means an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

 

 

(b)

“Award” means individually or collectively, a grant under the Plan of Options,
Restricted Stock, Restricted Stock Units, Other Stock-Based Awards or Other
Cash-Based Awards.

 

 

(c)

“Award Terms” means any written agreement, contract, or other instrument or
document evidencing an Award.

 

 

(d)

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

 

(e)

“Board” means the Board of Directors of the Company.

 

 

(f)

“Cause” shall have the meaning set forth in the Grantee’s employment or other
agreement with the Company, any Subsidiary or any Affiliate, if any, provided
that if the Grantee is not a party to any such employment or other agreement or
such employment or other agreement does not contain a definition of Cause, then
Cause shall mean (i) the willful and continued failure of the Grantee to perform
substantially the Grantee’s duties with the Company or any Subsidiary or
Affiliate (other than any such failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to the Grantee by the employing Company, Subsidiary or Affiliate that
specifically identifies the alleged manner in which the Grantee has not
substantially performed the Grantee’s duties, or (ii) the willful engaging by
the Grantee in illegal conduct or misconduct that is injurious to the Company or
any Subsidiary or Affiliate, including without limitation any breach of the
Company’s Code of Business Conduct or other applicable ethics policy.

 

 

(g)

“Change in Control” shall have the meaning set forth in Section 7(d) hereof.

 

 

(h)

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

 

(i)

“Committee” means the Compensation Committee of the Board. Unless otherwise
determined by the Board, the Committee shall be comprised solely of directors
who are (a) “nonemployee directors” under Rule 16b-3 of the Exchange Act, (b)
“outside directors” under Section 162(m) of the Code and (c) “independent
directors” pursuant to New York Stock Exchange requirements.

 

 

(j)

“Company” means The Chemours Company, a corporation organized under the laws of
the State of Delaware, or any successor corporation.

 

 

(k)

“Covered Employee” shall have the meaning set forth in Section 162(m)(3) of the
Code.

 

 

(l)

“Disability” means that a Grantee is considered to be disabled within the
meaning of the Company’s long-term disability plan.


 

1

--------------------------------------------------------------------------------

 

 

(m)

“Effective Date” means April 26, 2017.

 

 

(n)

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.

 

 

(o)

“Excise Tax” shall have the meaning set forth in Section 7(d) hereof.

 

 

(p)

“Fair Market Value” means, with respect to Stock or other property, the fair
market value of such Stock or other property determined by such methods or
procedures as shall be established from time to time by the Committee. Unless
otherwise determined by the Committee in good faith, the per share Fair Market
Value of Stock as of a particular date shall mean, (i) the closing sales price
per share of Stock on the national securities exchange on which the Stock is
principally traded, or (ii) if the shares of Stock are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
shares of Stock in such over-the-counter market for the last preceding date on
which there was a sale of such Stock in such market, or if the shares of Stock
are not then listed on a national securities exchange or traded in an
over-the-counter market, such value as the Committee, in its sole discretion,
shall determine in good faith.

 

 

(q)

“Good Reason” shall have the meaning set forth in the Grantee’s employment or
other agreement with the Company, any Subsidiary or any Affiliate, if any,
provided that if the Grantee is not a party to any such employment or other
agreement or such employment or other agreement does not contain a definition of
Good Reason, then Good Reason shall mean (i) a material diminution in the
Grantee’s base compensation, (ii) a material diminution in the Grantee’s
authority, duties, or responsibilities, or (iii) a material adverse change in
the geographic location at which the Grantee must perform his/her services for
the Company.

 

 

(r)

“Grantee” means an individual who, as an employee of or independent contractor
or nonemployee director with respect to the Company, a Subsidiary or an
Affiliate, has been granted an Award under the Plan.

 

 

(s)

“ISO” means any Option intended to be and designated in the applicable Award
Terms as an incentive stock option within the meaning of Section 422 of the
Code.

 

 

(t)

“NQSO” means any Option that is not designated as an ISO in the applicable Award
Terms.

 

 

(u)

“Option” means a right, granted to a Grantee under Section 6(b)(i), to purchase
shares of Stock. An Option may be either an ISO or an NQSO.

 

 

(v)

“Other Cash-Based Award” means an Award granted to a Grantee under Section
6(b)(iv) hereof, including cash awarded as a bonus or upon the attainment of
Performance Goals or otherwise as permitted under the Plan.

 

 

(w)

“Other Stock-Based Award” means an Award granted to a Grantee pursuant to
Section 6(b)(iv) (and to the extent applicable Section 6(b)(i)) hereof, that may
be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock including but not limited to
performance units, Stock Appreciation Rights (payable in cash or shares) or
dividend equivalents, each of which may be subject to the attainment of
Performance Goals or a period of continued employment or other terms and
conditions as permitted under the Plan.

 

 

(x)

“Performance-Based Compensation” shall mean compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.

 

 

(y)

“Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings, including operating income, earnings before or
after taxes, interest, depreciation, amortization, and/or extraordinary or
special items or book value per share (which may exclude nonrecurring items);
(ii) pre-tax income or after-tax income; (iii) earnings per common share (basic
or diluted); (iv) operating profit; (v) revenue, revenue growth or rate of
revenue growth; (vi) return on assets (gross or net), return on investment,
return on capital, or return on equity; (vii) returns on sales or revenues;
(viii) operating expenses; (ix) stock price appreciation; (x) cash flow, free
cash flow, cash flow return on investment (discounted or otherwise), return on
invested capital (before or after taxes), net cash provided by operations, or
cash flow net of capital expenditures; (xi) implementation or completion

 




 

2

--------------------------------------------------------------------------------

 

of critical projects or processes; (xii) economic value created; (xiii)
cumulative earnings per share growth; (xiv) operating margin or profit margin;
(xv) common stock price or total stockholder return; (xvi) cost targets,
reductions and savings, productivity and efficiencies; (xvii) strategic business
criteria, consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion, customer satisfaction, employee
satisfaction, human resources management, supervision of litigation, information
technology, and goals relating to acquisitions, divestitures, joint ventures and
similar transactions, and budget comparisons; (xviii) personal professional
objectives, including any of the foregoing performance goals, the implementation
of policies and plans, the negotiation of transactions, the development of
long-term business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions; and
(xix) any combination of, or a specified increase in, any of the foregoing.
Where applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company, a Subsidiary or Affiliate, or a division or strategic
business unit of the Company, or may be applied to the performance of the
Company relative to a market index, a group of other companies or a combination
thereof, all as determined by the Committee. The Performance Goals may include a
threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
made (or specified vesting will occur), and a maximum level of performance above
which no additional payment will be made (or at which full vesting will occur).
Any Performance Goals that are financial metrics, may be determined in
accordance with United States Generally Accepted Accounting Principles (“GAAP”)
or may be adjusted when established (or to the extent permitted under Section
162(m) of the Code, at any time thereafter) to include or exclude any items
otherwise includable or excludable under GAAP. To the extent an Award is
intended to satisfy the performance-based compensation exception to the limits
of Section 162(m) of the Code and then to the extent consistent with such
exception, the Committee shall have the authority to make equitable adjustments
to the Performance Goals in recognition of unusual or non-recurring events
affecting the Company or any Subsidiary or Affiliate or the financial statements
of the Company or any Subsidiary or Affiliate, in response to changes in
applicable laws or regulations, or to account for items of gain, loss or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or related to a change in
accounting principles. For the avoidance of doubt, with respect to Awards
(including any related dividends or dividend equivalents) which are not intended
to satisfy the performance-based compensation exception to the limits of Section
162(m) of the Code, “Performance Goals” may be based on these or such other
performance measures as the Committee may determine.

 

(z)

“Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof and the rules
thereunder, except that such term shall not include (1) the Company or any
Subsidiary corporation, (2) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Subsidiary corporation, (3)
an underwriter temporarily holding securities pursuant to an offering of such
securities, or (4) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

(aa)

“Plan” means this Chemours Company 2017 Equity and Incentive Plan, as amended
from time to time.

 

(bb)

“Plan Year” means a calendar year.

 

(cc)

“Prior Plan” means The Chemours Company Equity and Incentive Plan, effective
July 1, 2015.

 

(dd)

“Replacement Awards” means Awards issued in assumption of or substitution for
awards granted under equity-based incentive plans sponsored or maintained by an
entity with which the Company engages in a merger, acquisition or other business
transaction, pursuant to which awards relating to interests in such entity (or a
related entity) are outstanding immediately prior to such merger, acquisition or
other business transaction. Except as provided in Section 5, for all purposes
hereunder, Replacement Awards shall be deemed Awards.

 

(ee)

“Restricted Stock” means an Award of shares of Stock to a Grantee under Section
6(b)(ii) that may be subject to certain restrictions and to a risk of
forfeiture.

 




 

3

--------------------------------------------------------------------------------

 

 

(ff)

“Restricted Stock Unit” means a right granted to a Grantee under Section
6(b)(iii) of the Plan to receive Stock or cash at the end of a specified period,
which right may be subject to the attainment of Performance Goals in a period of
continued employment or other terms and conditions as permitted under the Plan.

 

 

(gg)

“Rule 16b-3” means Rule 16b-3, as from time to time in effect promulgated by the
Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.

 

 

(hh)

“Stock” means shares of common stock, par value $0.01 per share, of the Company.

 

 

(ii)

“Stock Appreciation Right” or “SAR” means an Other Stock-Based Award, payable in
cash or stock, that entitles a Grantee upon exercise to the excess of the Fair
Market Value of the Stock underlying the Award over the base price established
in respect of such Stock.

 

 

(jj)

“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of granting of an Award, each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

 

 

(kk)

“Total Payments” shall have the meaning set forth in Section 7(d) hereof.

 

3.

ADMINISTRATION.

 

 

(a)

The Plan shall be administered by the Committee or, at the discretion of the
Board, the Board, provided that any Award to the Chairman of the Board shall be
subject to ratification by the Board. In the event the Board is the
administrator of the Plan, references herein to the Committee shall be deemed to
include the Board. The Board may from time to time appoint a member or members
of the Committee in substitution for or in addition to the member or members
then in office and may fill vacancies on the Committee however caused. The
Committee shall choose one of its members as chairman and shall hold meetings at
such times and places as it shall deem advisable. A majority of the members of
the Committee shall constitute a quorum and any action may be taken by a
majority of those present and voting at any meeting. Subject to applicable law,
the Board may delegate to one or more officers, acting alone or together with
one or more members of the Board, authority to grant Awards to employees who are
not subject to potential liability under Section 16(b) of the 1934 Act with
respect to transactions involving equity securities of the Company at the time
any such delegated authority is exercised, subject however to prescribed limits
set forth in the resolution of the Board delegating such authority.

 

 

(b)

The decision of the Committee as to all questions of interpretation and
application of the Plan shall be final, binding and conclusive on all
individuals and entities. The Committee shall have the authority in its
discretion, subject to and not inconsistent with the express provisions of the
Plan, to administer the Plan and to exercise all the power and authority either
specifically granted to it under the Plan or necessary or advisable in the
administration of the Plan, including without limitation, the authority to grant
Awards, to determine the individuals to whom and the time or times at which
Awards shall be granted, to determine the type and number of Awards to be
granted, the number of shares of Stock to which an Award may relate and the
terms, conditions, restrictions and Performance Goals relating to any Award; to
determine Performance Goals no later than such time as is required to ensure
that an underlying Award which is intended to qualify as Performance-Based
Compensation so qualifies; to determine whether, to what extent, and under what
circumstances an Award may be settled, canceled, forfeited, accelerated,
exchanged, or surrendered; to make adjustments in the terms and conditions
(including Performance Goals) applicable to Awards; to construe and interpret
the Plan and any Award; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the Award Terms
(which need not be identical for each Grantee); and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award Terms granted hereunder in the manner
and to the extent it shall deem expedient to carry the Plan into effect and
shall be the sole and final judge of such expediency. No Board or Committee
member (or any individual to whom the Committee’s authority hereunder is
delegated) shall be liable for any action or determination made with respect to
the Plan or any Award. Notwithstanding anything herein to the contrary, except
as provided in Section 5(c), without first obtaining approval of the Company’s
stockholders, (i) the exercise price of

 




 

4

--------------------------------------------------------------------------------

 

outstanding Options and base price of outstanding SARs may not be reduced, (ii)
Options and SARs may not be cancelled and replaced with Options or SARs with a
lower exercise price or base price, (iii) Options and SARs with an exercise or
base price that is equal to or in excess of the Fair Market Value of the
underlying share of Stock may not be purchased from Grantees for cash or other
securities, and (iv) outstanding Options or SARs may not otherwise be amended or
modified in a manner that would be treated as a “repricing” under the then
applicable rules, regulations or listing requirements adopted by the New York
Stock Exchange.

 

4.

ELIGIBILITY.

 

 

(a)

Awards may be granted to officers, employees, nonemployee directors and
independent contractors of the Company or of any of its Subsidiaries and
Affiliates; provided, that ISOs shall be granted only to employees (including
officers and directors who are also employees) of the Company, its parent or any
of its Subsidiaries.

 

 

(b)

No ISO shall be granted to any employee of the Company, its parent or any of its
Subsidiaries if such employee owns, immediately prior to the grant of the ISO,
stock representing more than 10% of the voting power or more than 10% of the
value of all classes of stock of the Company or a parent or a Subsidiary, unless
the purchase price for the stock under such ISO shall be at least 110% of its
Fair Market Value at the time such ISO is granted and the ISO, by its terms,
shall not be exercisable more than five years from the date it is granted. In
determining the stock ownership under this paragraph, the provisions of Section
424(d) of the Code shall be controlling.

 

5.

STOCK SUBJECT TO THE PLAN AND AWARD LIMITS.

 

 

(a)

The maximum number of shares of Stock reserved for the grant or settlement of
Awards under the Plan (the “Share Limit”) shall be 19,000,000 less one (1) share
of Stock for every one (1) share of Stock that was subject to an option or stock
appreciation right granted after December 31, 2016 under the Prior Plan and 1.5
shares of Stock for every one (1) share of Stock that was subject to an award
other than an option or stock appreciation right granted after December 31, 2016
under the Prior Plan. Any shares of Stock that are subject to Options or SARs
shall be counted against this limit as one (1) share for every one (1) share
granted, and any shares of Stock that are subject to Awards other than Options
or SARs shall be counted against this limit as 1.5 shares of Stock for every one
(1) share of Stock granted. After the Effective Date, no awards may be granted
under the Prior Plan, but awards outstanding thereunder as of such effective
date shall remain outstanding in accordance with their existing terms. Such
shares of Stock may, in whole or in part, be authorized but unissued shares or
shares that shall have been or may be reacquired by the Company in the open
market, in private transactions or otherwise. If  (i) any shares of Stock
subject to an Award that is forfeited, canceled, exchanged or surrendered or an
Award that terminates or expires without a distribution of shares of Stock to
the Grantee, or (ii) after December 31, 2016 any shares of Stock subject to an
award under the Prior Plan that is forfeited, canceled, exchanged or surrendered
or an award that terminates or expires without a distribution of shares of Stock
to the grantee, then in each such case the shares of Stock subject to such Award
or award under the Prior Plan shall be added to the shares available for Awards
under the Plan. Awards that will be mandatorily settled solely in cash shall not
reduce the shares authorized for grant under this Section 5(a). Notwithstanding
anything to the contrary contained herein, the following shares of Stock shall
not be added to the shares of Stock authorized for grant under this Section
5(a): (i) shares tendered by the Grantee or withheld by the Company in payment
of the purchase or exercise price of an Award or, after December 31, 2016, an
award under the Prior Plan, (ii) shares tendered by the Grantee or withheld by
the Company to satisfy any tax withholding obligation with respect to Awards or,
after December 31, 2016, awards under the Prior Plan, (iii) shares subject to a
SAR or, after December 31, 2016, a stock appreciation right under the Prior Plan
that are not issued in connection with its stock settlement on exercise thereof,
and (iv) shares reacquired by the Company on the open market or otherwise using
cash proceeds from the exercise of Options or, after December 31, 2016, options
under the Prior Plan. Any shares of Stock that again become available for Awards
under the Plan pursuant to this Section 5(a) shall be added back as (i) one (1)
share of Stock if such shares of Stock were subject to Options or SARs granted
under the Plan or options or stock appreciation rights granted under the Prior
Plan, and as (ii) 1.5 shares of Stock if such shares of Stock were subject to
Awards other than Options or SARs granted under the Plan, or awards other than
options or stock appreciation rights

 




 

5

--------------------------------------------------------------------------------

 

granted under the Prior Plan. Upon the exercise of any Award granted in tandem
with any other Awards, such related Awards shall be canceled to the extent of
the number of shares of Stock as to which the Award is exercised and,
notwithstanding the foregoing, such number of shares shall no longer be
available for Awards under the Plan. Shares of Stock delivered or deliverable
pursuant to Replacement Awards shall not reduce the number of shares of Stock
available for Awards under the Plan.

 

 

(b)

Subject to adjustment as provided in Section 5(c), the following limits shall
apply to Awards granted to any one Grantee in any single calendar year to the
extent the Award is intended to qualify as Performance-Based Compensation:

 

 

(i)

Options and SARs: 2,000,000 shares of Stock, in the aggregate;

 

 

(ii)

Restricted Stock, RSUs or Other Stock-Based Awards that are denominated in
shares of Stock: 1,000,000 shares of Stock, in the aggregate;

 

 

(iii)

Other Cash-Based Awards: $8,000,000, in the aggregate; and

 

 

(iv)

Dividends and dividend equivalents: $250,000, in the aggregate.

 

In applying the foregoing limits, (a) the limits applicable to Options and SARs
refer to the number of shares of Stock subject to those Awards; (b) the share
limit under clause (ii) refers to the maximum number of shares of Stock that may
be delivered under an Award or Awards of the type specified in clause (ii)
assuming a maximum payout; (c) the dollar limit under clause (iii) refers to the
maximum dollar amount payable under any Other Cash-Based Award assuming a
maximum payout, (d) if the Committee determines to settle an Award specified in
clause (ii) in cash, the maximum aggregate amount of cash that may be paid
pursuant to such Awards to any Grantee in a calendar year shall be equal to the
per share Fair Market Value as of the relevant payment or settlement date
multiplied by the number of shares of Stock set forth in clause (ii) and (e) the
dollar limit under clause (iv) refers to the amount that may be paid to any one
Grantee in any single calendar year to the extent the Award is intended to
qualify as Performance-Based Compensation.

 

 

(c)

Except as provided in an Award Terms or as otherwise provided in the Plan, in
the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of 
(i) the number and kind of shares of Stock or other property (including cash)
that may thereafter be issued in connection with Awards or the total number of
Awards issuable under the Plan, (ii) the number and kind of shares of Stock or
other property issued or issuable in respect of outstanding Awards, (iii) the
exercise price, grant price or purchase price relating to any Award, (iv) the
Performance Goals and (v) the individual limitations applicable to Awards;
provided that, with respect to ISOs, any adjustment shall be made in accordance
with the provisions of Section 424(h) of the Code and any regulations or
guidance promulgated thereunder, and provided further that no such adjustment
shall cause any Award hereunder which is or becomes subject to Section 409A of
the Code to fail to comply with the requirements of such section.

 

 

(d)

The aggregate grant date fair value (computed in accordance with applicable
financial accounting rules) of all Awards granted to any nonemployee director of
the Company or of any of its Affiliates during any calendar year, taken together
with any cash fees paid during the calendar year with respect to the nonemployee
director’s service as a member of the Board shall not exceed $600,000.

 

 

(e)

Notwithstanding the foregoing provisions of this Section 5, Options and SARs
shall be subject to a minimum vesting period of one (1) year; provided, however,
that the Committee may provide for the grant of an Option or SAR without a
minimum vesting period or may accelerate the vesting of all or a portion of an
Option or SAR for any reason, but only with respect to Options or SARs for no
more than an aggregate of 5% of the total number of shares of Stock authorized
for issuance under the Plan pursuant to Section 5(a), upon such terms and
conditions as the Committee shall determine and the Committee also may provide
for the grant of Options or SARs that have different vesting terms in the case
of Replacement Awards.

 




 

6

--------------------------------------------------------------------------------

 

6.

SPECIFIC TERMS OF AWARDS.

 

 

(a)

General. The term of each Award shall be for such period as may be determined by
the Committee. Subject to the terms of the Plan and any applicable Award Terms,
payments to be made by the Company or a Subsidiary or Affiliate upon the grant,
maturation, or exercise of an Award may be made in such forms as the Committee
shall determine at the date of grant or thereafter, including, without
limitation, cash, Stock, or other property, and may be made in a single payment
or transfer, in installments, or, subject to the requirements of Section 409A of
the Code, on a deferred basis.

 

 

(b)

Awards. The Committee is authorized to grant to Grantees the following Awards,
as deemed by the Committee to be consistent with the purposes of the Plan. The
Committee shall determine the terms and conditions of such Awards.

 

 

(i)

Options and SARs. The Committee is authorized to grant Options and SARs to
Grantees on the following terms and conditions:

 

 

(1)

The Award Terms evidencing the grant of an Option under the Plan shall designate
the Option as an ISO or an NQSO.

 

 

(2)

The exercise or base price per share of Stock underlying under an Option or SAR
shall be determined by the Committee, but in no event shall the exercise or base
price of an Option or SAR per share of Stock be less than the Fair Market Value
of a share of Stock as of the date of grant of such Option or SAR; provided,
however, that this restriction shall not apply to Replacement Awards or Awards
that are adjusted pursuant to Section 5(c). The purchase price of Stock as to
which an Option is exercised shall be paid in full at the time of exercise;
payment may be made in cash, which may be paid by check, or other instrument
acceptable to the Company, or, with the consent of the Committee, in shares of
Stock, valued at the Fair Market Value on the date of exercise (including shares
of Stock that otherwise would be distributed to the Grantee upon exercise of the
Option), or if there were no sales on such date, on the next preceding day on
which there were sales or (if permitted by the Committee and subject to such
terms and conditions as it may determine) by surrender of outstanding Awards
under the Plan, or the Committee may permit such payment of exercise price by
any other method it deems satisfactory in its discretion. In addition, subject
to applicable law and pursuant to procedures approved by the Committee, payment
of the exercise price may be made through the sale of Stock acquired on exercise
of the Option, valued at Fair Market Value on the date of exercise, sufficient
to pay for such Stock (together with, if requested by the Company, the amount of
federal, state or local withholding taxes payable by Grantee by reason of such
exercise). Any amount necessary to satisfy applicable federal, state or local
tax withholding requirements shall be paid promptly upon notification of the
amount due. The Committee may permit such amount of tax withholding to be paid
in shares of Stock previously owned by the employee, or a portion of the shares
of Stock or cash, as applicable that otherwise would be distributed to such
employee upon exercise of an Option or SAR, or a combination of cash and shares
of such Stock.

 

 

(3)

Options and SARs shall be exercisable over the exercise period (which shall not
exceed ten years from the date of grant), at such times and upon such conditions
as the Committee may determine, as reflected in the Award Terms; provided that,
the Committee shall have the authority to accelerate the exercisability of any
outstanding Option or SAR at such time and under such circumstances as it, in
its sole discretion, deems appropriate. An Option or SAR may be exercised to the
extent of any or all full shares of Stock as to which the Option has become
exercisable, by giving written notice of such exercise to the Committee or its
designated agent. No partial exercise may be made for less than one hundred
(100) full shares of Stock.

 

 

(4)

Upon the termination of a Grantee’s employment or service with the Company and
its Subsidiaries or Affiliates, the Options or SARs granted to such Grantee, to
the extent that they are exercisable at the time of such termination, shall
remain exercisable for such period as may be provided in the applicable Award
Terms, but in no event following the expiration of their term. The treatment of
any Option or SAR that is unexercisable as of the date of such termination shall
be as set forth in the applicable Award Terms.

 




 

7

--------------------------------------------------------------------------------

 

 

(5)

Options or SARs may be subject to such other conditions including, but not
limited to, restrictions on transferability of, or provisions for recovery of,
the shares acquired upon exercise of such Options or SARs (or proceeds of sale
thereof), as the Committee may prescribe in its discretion or as may be required
by applicable law.

 

 

(6)

Neither Options nor SARs may provide the Grantee with the right to receive
dividends or dividend equivalents.

 

 

(ii)

Restricted Stock.

 

 

(1)

The Committee may grant Awards of Restricted Stock, alone or in tandem with
other Awards under the Plan, subject to such restrictions, terms and conditions,
as the Committee shall determine in its sole discretion and as shall be
evidenced by the applicable Award Terms. The vesting of a Restricted Stock Award
granted under the Plan and the terms upon which transfer restrictions shall
lapse may be conditioned upon the completion of a specified period of employment
or service with the Company or any Subsidiary or Affiliate, upon the attainment
of specified Performance Goals, and/or upon such other criteria as the Committee
may determine in its sole discretion.

 

 

(2)

The Committee shall determine the price, which, to the extent required by law,
shall not be less than par value of the Stock, to be paid by the Grantee for
each share of Restricted Stock or unrestricted stock or stock units subject to
the Award. Each Award Terms with respect to such stock award shall set forth the
amount (if any) to be paid by the Grantee with respect to such Award and when
and under what circumstances such payment is required to be made.

 

 

(3)

An Award of Restricted Stock may provide the Grantee with the right to vote
and/or receive dividends with respect to the Award, provided that any such
dividends shall be accumulated or reinvested and shall be paid only if and to
the extent the vesting conditions applicable to the Award are satisfied. To the
extent the Award is forfeited, any accumulated dividends attributable to the
forfeited Award (or the forfeited portion thereof) will also be forfeited.

 

 

(4)

Upon the termination of a Grantee’s employment or service with the Company and
its Subsidiaries or Affiliates, the Restricted Stock granted to such Grantee
shall be subject to the terms and conditions specified in the applicable Award
Terms.

 

 

(iii)

Restricted Stock Units. The Committee is authorized to grant Restricted Stock
Units to Grantees, subject to the following terms and conditions:

 

 

(1)

The vesting of a Restricted Stock Unit Award granted under the Plan may be
conditioned upon the completion of a specified period of employment or service
with the Company or any Subsidiary or Affiliate, upon the attainment of
specified Performance Goals, and/or upon such other criteria as the Committee
may determine in its sole discretion. The Committee shall have the authority to
accelerate the settlement of any outstanding award of Restricted Stock Units at
such time and under such circumstances as it, in its sole discretion, deems
appropriate, subject to the requirements of Section 409A of the Code.

 

 

(2)

Unless otherwise provided in an Award Terms or except as otherwise provided in
the Plan, upon the vesting of a Restricted Stock Unit there shall be delivered
to the Grantee, as soon as practicable following the date on which such Award
(or any portion thereof) vests (but in any event within such period as is
required to avoid the imposition of a tax under Section 409A of the Code), that
number of shares of Stock equal to the number of Restricted Stock Units becoming
so vested.

 

 

(3)

Subject to the requirements of Section 409A of the Code, an Award of Restricted
Stock Units may provide the Grantee with the right to receive dividend
equivalent payments with respect to the Award, provided that any such dividend
equivalents shall be accumulated or reinvested and shall be paid only if and to
the extent the vesting conditions applicable to the Award are satisfied. To the
extent the Award is forfeited, any accumulated dividend equivalents attributable
to the forfeited Award (or the forfeited portion thereof) will also be
forfeited.

 




 

8

--------------------------------------------------------------------------------

 

 

(4)

Upon the termination of a Grantee’s employment or service with the Company and
its Subsidiaries or Affiliates, the Restricted Stock Units granted to such
Grantee shall be subject to the terms and conditions specified in the applicable
Award Terms.

 

 

(iv)

Other Stock-Based or Cash-Based Awards.

 

 

(1)

The Committee is authorized to grant Awards to Grantees in the form of Other
Stock-Based Awards or Other Cash-Based Awards, as deemed by the Committee to be
consistent with the purposes of the Plan. The Committee shall determine the
terms and conditions of such Awards, consistent with the terms of the Plan, at
the date of grant or thereafter, including the Performance Goals and performance
periods. Stock or other securities or property delivered pursuant to an Award in
the nature of a purchase right granted under this Section 6(b)(iv) shall be
purchased for such consideration, paid for at such times, by such methods, and
in such forms, including, without limitation, Stock, other Awards, notes or
other property, as the Committee shall determine, subject to any required
corporate action.

 

 

(2)

No payment shall be made to a Covered Employee prior to the certification by the
Committee that the Performance Goals have been attained. The Committee may
establish such other rules applicable to the Other Stock- or Cash-Based Awards
to the extent not inconsistent with Section 162(m) of the Code.

 

 

(3)

Payments earned in respect of any Cash-Based Award may be decreased or, with
respect to any Grantee who is not a Covered Employee, increased in the sole
discretion of the Committee based on such factors as it deems appropriate.
Notwithstanding the foregoing, any Awards may be adjusted in accordance with
Section 5(b) hereof.

 

 

(4)

Subject to the requirements of Section 409A of the Code, an Other Stock-Based
Award may provide the Grantee with the right to receive dividend equivalent
payments with respect to the Award, provided that any such dividend equivalents
shall be accumulated or reinvested and shall be paid only if and to the extent
the vesting conditions applicable to the Award are satisfied. To the extent the
Award is forfeited, any accumulated dividend equivalents attributable to the
forfeited Award (or the forfeited portion thereof) will also be forfeited.

 

7.

CHANGE IN CONTROL PROVISIONS.

 

 

(a)

Unless otherwise determined by the Committee or evidenced in an applicable Award
Terms or employment or other agreement, in the event of a Change in Control:

 

 

(i)

Options and Stock Appreciation Rights

 

 

(1)

If the Company is the surviving entity or the surviving entity assumes the
Options or SARs or substitutes in lieu thereof equivalent stock options or SARs
relating to the stock of such surviving entity (“Substitute Options/SARs”), the
Options/SARs or the Substitute Options/SARs, as applicable, shall be governed by
their respective terms;

 

 

(2)

If the Company is the surviving entity or the surviving entity assumes the
Options/SARs or issues Substitute Options/SARs, and the Grantee is terminated
without Cause or for Good Reason within twenty-four (24) months following the
Change in Control, Options/SARs or Substitute Options/SARs held by the Grantee
that were not previously vested and exercisable shall become fully vested and
remain exercisable until the date that is two (2) years following the date of
such termination, or the original expiration date, whichever first occurs; or

 

 

(3)

If the Company is not the surviving entity, and the surviving entity neither
assumes the Options/SARs nor issues Substitute Options/SARs, each Option/SAR
shall become fully vested and cancelled in exchange for a cash payment in an
amount equal to (i) the excess of Fair Market Value per share of the Stock
subject to the Award immediately prior to the Change in Control over the
exercise or base price (if any) per share of Stock subject to the Award
multiplied by (ii) the number of shares of Stock subject to the Option/SAR.

 




 

9

--------------------------------------------------------------------------------

 

 

(ii)

Other Awards Not Subject to Performance Goals

 

 

(1)

If the Company is the surviving entity or the surviving entity assumes Awards
(other than Options or SARs) not subject to Performance Goals (“Time-Vested
Awards”) or substitutes in lieu thereof equivalent stock awards relating to the
stock of such surviving entity (“Substitute Awards”), the Time-Vested Awards or
the Substitute Awards, as applicable, shall be governed by their respective
terms;

 

 

(2)

If the Company is the surviving entity or the surviving entity assumes the
Time-Vested Awards or issues Substitute Awards, and the Grantee is terminated
without Cause or for Good Reason within twenty-four (24) months following the
Change in Control, Time-Vested Awards or Substitute Awards held by the Grantee
that were not previously vested shall become fully vested; or

 

 

(3)

If the Company is not the surviving entity, and the surviving entity does not
assume the Time-Vested Awards or issue Substitute Awards, the Time-Vested Awards
shall become fully vested and cancelled in exchange for a cash payment in an
amount equal to the Fair Market Value per share of the Stock subject to the
Award immediately prior to the Change in Control multiplied by the number of
shares of Stock subject to the Award.

 

 

(iii)

Other Awards Subject to Performance Goals. Awards (other than Options or SARs)
subject to Performance Goals shall be converted into Time-Vested Awards at
target, without proration, and continue to vest as though such Award had
originally been granted as a Time-Vested Award with a restricted period equal in
length to the performance period of such Award. Such Time-Vested Award shall
thereafter be governed in accordance with their respective otherwise applicable
terms and subsection (ii) above.

 

 

(b)

The Committee may, in its sole discretion, provide that (i) each Award shall,
upon the occurrence of a Change in Control, be canceled in exchange for a
payment in an amount equal to (A) the Fair Market Value per share of the Stock
subject to the Award immediately prior to the Change in Control over the
exercise or base price (if any) per share of Stock subject to the Award
multiplied by (B) the number of Shares granted under the Award; and (ii) each
Award shall, upon the occurrence of a Change in Control, be canceled without
payment therefore if the Fair Market Value per share of the Stock subject to the
Award immediately prior to the Change in Control is less than the exercise or
purchase price per share of Stock subject to the Award.

 

 

(c)

For purposes of the Plan, an Award shall be considered assumed or substituted if
it (i) provides the Grantee with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
such Award, including, but not limited to, identical or better exercise or
vesting schedules; (ii) has substantially equivalent value to such Award
(determined at the time of the Change in Control); and (iii) is based on stock
that is listed and traded on an established U.S. securities market or an
established securities market outside the United States in which the Grantee can
readily trade the stock without administrative burdens or complexities.

 

 

(d)

For purposes of the Plan, a “Change in Control” shall be deemed to have occurred
if the event set forth in any one of the following paragraphs shall have
occurred:

 

 

(i)

any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph (iii)
below;

 

 

(ii)

the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;

 




 

10

--------------------------------------------------------------------------------

 

 

(iii)

there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or other entity,
other than (A) a merger or consolidation which results in (I) the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and (II) the
individuals who comprise the Board immediately prior thereto constituting
immediately thereafter at least a majority of the board of directors of the
Company, the entity surviving such merger or consolidation or, if the Company or
the entity surviving such merger is then a subsidiary, the ultimate parent
thereof, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or

 

 

(iv)

the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity (A) at least 50% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition and (B) the majority of whose
board of directors immediately following such sale or disposition consists of
individuals who comprise the Board immediately prior thereto.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

 

(e)

Unless otherwise provided by the Committee or set forth in a Grantee’s Award
Terms, notwithstanding the provisions of this Plan, in the event that any
payment or benefit received or to be received by the Grantee in connection with
a Change in Control or the termination of the Grantee’s employment or service
(whether pursuant to the terms of this Plan or any other plan, arrangement or
agreement with the Company, any Subsidiary, any Affiliate, any Person whose
actions result in a Change in Control or any Person affiliated with the Company
or such Person) (all such payments and benefits, “Total Payments”) would be
subject (in whole or part), to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the payment or benefit to be received by the
Grantee upon a Change in Control shall be reduced to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax but only if
the net amount of such Total Payments, as so reduced (and after subtracting the
net amount of federal, state and local income taxes on such reduced Total
Payments) is greater than or equal to the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total
Payments). Neither the Company nor any of its Affiliates, representatives,
directors, officers, employees or advisors shall have any liability or other
obligation to indemnify, gross-up or otherwise hold a Grantee or anyone else
harmless for any tax, additional tax, penalty or interest incurred under Section
4999 of the Code.

 




 

11

--------------------------------------------------------------------------------

 

 

 

(f)

Notwithstanding the foregoing provisions of this Section 7, a Change in Control
shall result in the acceleration of the time of payment under an Award that is
subject to Section 409A of the Code only if the Change in Control also
constitutes a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the Company’s assets for purposes of
Section 409A of the Code; provided that to the extent that the time of payment
under an Award otherwise would have been accelerated but for the application of
this Section 7(e), vesting of the Grantee in such payment shall be accelerated.

 

8.   GENERAL PROVISIONS.

 

 

(a)

Nontransferability, Deferrals and Settlements. Unless otherwise determined by
the Committee or provided in an Award Terms, Awards shall not be transferable by
a Grantee except by will or the laws of descent and distribution and shall be
exercisable during the lifetime of a Grantee only by such Grantee or his
guardian or legal representative. Notwithstanding the foregoing, any transfer of
Awards to independent third parties for cash consideration without stockholder
approval is prohibited. Any Award shall be null and void and without effect upon
any attempted assignment or transfer, except as herein provided, including
without limitation any purported assignment, whether voluntary or by operation
of law, pledge, hypothecation or other disposition, attachment, divorce, trustee
process or similar process, whether legal or equitable, upon such Award. The
Committee may require or permit Grantees to elect to defer the issuance of
shares of Stock (with settlement in cash or Stock as may be determined by the
Committee or elected by the Grantee in accordance with procedures established by
the Committee), or the settlement of Awards in cash under such rules and
procedures as established under the Plan to the extent that such deferral
complies with Section 409A of the Code and any regulations or guidance
promulgated thereunder. It may also provide that deferred settlements include
the payment or crediting of interest, dividends or dividend equivalents on the
deferral amounts.

 

 

(b)

No Right to Continued Employment, etc. Nothing in the Plan or in any Award
granted or any Award Terms, promissory note or other agreement entered into
pursuant hereto shall confer upon any Grantee the right to continue in the
employ or service of the Company, any Subsidiary or any Affiliate or to be
entitled to any remuneration or benefits not set forth in the Plan or such Award
Terms, promissory note or other agreement or to interfere with or limit in any
way the right of the Company or any such Subsidiary or Affiliate to terminate
such Grantee’s employment or service.

 

 

(c)

Taxes. The Company or any Subsidiary or Affiliate is authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Stock, or any other payment to a Grantee, amounts of
withholding and other taxes due in connection with any transaction involving an
Award, and to take such other action as the Committee may deem advisable to
enable the Company and Grantees to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Stock or other property
with a Fair Market Value not in excess of the minimum amount required to be
withheld or such other rate that will not cause adverse accounting consequences
for the Company and is permitted under applicable withholding rules promulgated
by the Internal Revenue Service of another applicable governmental entity.

 

 

(d)

Stockholder Approval; Amendment and Termination. The Plan shall be subject to
approval by the Company’s stockholders, which approval must occur, if at all,
within twelve (12) months of the date the Board approved the Plan. Awards
granted prior to such stockholder approval shall be conditioned upon and shall
be effective only upon approval of the Plan by such stockholders on or before
such date. The Board may amend, alter or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made that would impair the rights of a
Grantee under any Award theretofore granted without such Grantee’s consent, or
that without the approval of the stockholders (as described below) would, except
as provided in Section 5, increase the total number of shares of Stock reserved
for the purpose of the Plan. In addition, stockholder approval shall be required
with respect to any amendment that materially increases benefits provided under
the Plan or materially alters the eligibility provisions of the Plan or with
respect to which stockholder approval is required under the rules of any stock
exchange on which Stock is then listed. Unless earlier terminated by the Board
pursuant to the provisions of the Plan, the Plan shall terminate on January 26,
2027. No Awards shall be granted under the Plan after such termination date.

 




 

12

--------------------------------------------------------------------------------

 

 

(e)

No Rights to Awards; No Stockholder Rights. No individual shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. No individual shall have any right to an
Award or to payment or settlement under any Award unless and until the Committee
or its designee shall have determined that an Award or payment or settlement is
to be made. Except as provided specifically herein, a Grantee or a transferee of
an Award shall have no rights as a stockholder with respect to any shares
covered by the Award until the date of the issuance of such shares.

 

 

(f)

Unfunded Status of Awards. The Plan is intended to constitute an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Grantee pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Grantee any rights that are greater than those of a
general creditor of the Company.

 

 

(g)

No Fractional Shares. No fractional shares of Stock shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

 

(h)

Limitation on Dividends and Dividend Equivalents. Notwithstanding anything in
the Plan or otherwise to the contrary, any dividends or dividend equivalents
provided with respect to an Award shall be paid only if and to the extent the
vesting conditions applicable to the Award are satisfied. To the extent the
Award is forfeited, any accumulated dividends or dividend equivalents
attributable to the forfeited Award (or the forfeited portion thereof) will also
be forfeited.

 

 

(i)

Regulations and Other Approvals.

 

 

(i)

The obligation of the Company to sell or deliver Stock with respect to any Award
granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

 

 

(ii)

Each Award is subject to the requirement that, if at any time the Committee
determines, in its absolute discretion, that the listing, registration or
qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.

 

 

(iii)

In the event that the disposition of Stock acquired pursuant to the Plan is not
covered by a then current registration statement under the Securities Act of
1933, as amended (the “Securities Act”), and is not otherwise exempt from such
registration, such Stock shall be restricted against transfer to the extent
required by the Securities Act or regulations thereunder, and the Committee may
require a Grantee receiving Stock pursuant to the Plan, as a condition precedent
to receipt of such Stock, to represent to the Company in writing that the Stock
acquired by such Grantee is acquired for investment only and not with a view to
distribution.

 

 

(j)

Section 409A. This Plan is intended to comply and shall be administered in a
manner that is intended to comply with or be exempt from Section 409A of the
Code and shall be construed and interpreted in accordance with such intent. To
the extent that an Award, issuance and/or payment is subject to Section 409A of
the Code, it shall be awarded and/or issued or paid in a manner that will comply
with Section 409A of the Code, including proposed, temporary or final
regulations or any other guidance issued by the Secretary of the Treasury and
the Internal Revenue Service with respect thereto. Any provision of this Plan
that would cause an Award, issuance and/or payment to fail to satisfy Section
409A of the Code shall have no force and effect until amended to comply with
Code Section 409A (which amendment may be retroactive to the extent permitted by
applicable law). Notwithstanding anything contained herein or in an Award
Agreement to the contrary, (i) to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, a
Grantee shall not be cnsidered to have terminated employment with the Company or
its Affiliates for purposes of any Award, and no payment under any Award shall
be due to the Grantee as a result of such termination, until the Grantee would
be considered to have incurred a “separation from service” from the Company and
its


 

13

--------------------------------------------------------------------------------

 

Affiliates within the meaning of Section 409A of the Code, and (ii) to the
extent that any payments to be made upon a Grantee’s separation from service
would result in the imposition of any individual penalty tax imposed under
Section 409A of the Code, the payment shall instead be made on the first
business day after the earlier of  (A) the date that is six (6) months following
such separation from service and (B) the date of the Grantee’s death. Neither
the Company nor any of its Affiliates makes any representations that any or all
of the payments provided under any Award will be exempt from or comply with
Section 409A of the Code and none of them makes any undertaking to preclude
Section 409A of the Code from applying to any such payment, and neither the
Company nor any of its Affiliates, representatives, directors, officers,
employees or advisors shall have any liability or other obligation to indemnify,
gross-up or otherwise hold a Grantee or anyone else harmless for any tax,
additional tax, penalty or interest incurred because of a violation of Section
409A of the Code.

 

 

(k)

Awards to Employees Outside the United States. Awards may be granted to Grantees
who are foreign nationals or employed outside the United States, or both, on
such terms and conditions different from those applicable to Awards to Grantees
employed in the United States as may, in the judgment of the Committee, be
necessary or desirable in order to recognize differences in local law or tax
policy. The Committee also may impose conditions on the exercise or vesting of
Awards in order to minimize the Company’s obligation with respect to tax
equalization for Grantees on assignments outside their home country. Moreover,
the Committee may approve such supplements to, or amendments, restatements or
alternative versions of, the Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of the Plan as in effect
for any other purpose, provided that no such supplements, amendments,
restatements or alternative versions shall include any provisions that are
inconsistent with the terms of the Plan, as then in effect, unless the Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Company.

 

 

(l)

Governing Law. The Plan and all determinations made and actions taken pursuant
hereto shall be governed by the laws of the State of Delaware without giving
effect to the conflict of laws principles thereof.

 

 

(m)

Clawback. To the extent allowed under applicable law or regulatory filings,
unless otherwise determined by the Committee, all Awards granted under the Plan,
and any related payments made under the Plan, shall be subject to the
requirements of any applicable clawback, repayment or recapture policy
implemented by the Company, including any such policy adopted to comply with
applicable law (including without limitation the Dodd-Frank Wall Street Report
and Consumer Protection Act) or securities exchange listing standards and any
rules or regulations promulgated thereunder, to the extent set forth in such
policy and/or in any notice or agreement relating to an Award or payment under
the Plan.

 

 

14